Exhibit 12 MGM RESORTS INTERNATIONAL COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In thousands, except ratio data) Years Ended December 31, (In thousands) Earnings: Income (loss) from continuing operations before income taxes and (income) loss from unconsolidated affiliates $ ) $ $ $ ) $ Fixed charges (see below) Distributed income from unconsolidated affiliates ) ) Capitalized interest ) Fixed charges: Interest expense, net (a) $ Capitalized interest 33 Ratio of earnings to fixed charges (b) 1.50x 1.25x (b) 3.69x Deficiency $ $ – $ – $ $ – (a) Interest expense does not include the interest factor of rental expense as these amounts are not material. (b) Earnings were inadequate to cover fixed charges.
